Case 3:19-cv-00418-REP-RCY Document 23 Filed 05/14/20 Page 1 of 2 PageID# 186




                             IN THE UNITED STATES DISTRICT CO
                             FOR THE EASTERN DISTRICT OF VIRG                      IL     L£
                                      RICHMOND DIVISION
                                                                              MAY 1 a

           UHURU BARAKA ROWE,                                            CLERK, U.S. DISTRICT COURT
                                                                               RICHMOND. VA

                Plaintiff,                              MOTION FOR
                                                        APPOINTMENT OF COUNSEL
           V.

                                                        Civil Action No. 3:19-cv-418
           TRACY S. RAY,et al..

                Defendants.



        Pursuant to Title 28 U.S.C. §1915(e)(1), Plaintiff Uhuru Baraka Rowe moves this

        court for an order appointing counsel to represent him in this case. In support of

        this motion, Plaintiff states the following:


        1. Plaintiff is unable to afford counsel. He requested and was granted leave to

           proceed in forma pauperis by this court on March 18, 2020.


        2. The number of defendants in this case is numerous, the issues involved are

           complex and will require significant research, investigations and depositions.


        3. A trial in this case will likely involve conflicting testimony and court-appointed

           counsel would better enable Plaintiff to present evidence and cross-examine

           witnesses.



        4. Plaintiffs imprisonment, especially during the current COVID-19 pandemic and

           its possible lasting impact on the criminal justice system, will greatly limit his

           ability to perform these functions.
Case 3:19-cv-00418-REP-RCY Document 23 Filed 05/14/20 Page 2 of 2 PageID# 187

                                                                Motion for Appointment.


        WHEREFORE, Plaintiff requests that the court appoint him competent counsel in

        this case.



        April 15, 2020

        Respectfully submitted,



          UVvUnAA UeWA^
        Uhuru Baraks. Rowe
        #1131545
        Greensville Correctional Center
        901 Corrections Way
        Jarratt, Virginia 23870
